DETAILED ACTION
Disposition of Claims
Claims 1-16 are pending.
Examiner’s Note
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
All paragraph numbers, unless otherwise noted, correspond to the USPGPub of this application, US20210214750A1, Pub. 07/15/2021.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Specification
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below or on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.  The specification is objected to because ¶[0055] comprises sequences that do not contain a specific SEQ ID NO: (see e.g. (AF; 5′ GGTATAGGCGGAAGCGCC 3′) and (AR; 5′ GAACAGAAACTGATTAGCGAAGAAGAC 3′)).
Applicants must comply with sequence rules in order to be considered a complete response to this Office Action.

Claim Objections
Claim 4 is objected to because of the following informalities:  the definition of the abbreviation “GNR” is not provided.  For clarity, it is requested that the first recitation of an abbreviation within a claim set be preceded by its full-length name (i.e. … green fluorescent protein-neomycin resistance fusion protein (GNR)...).
Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility or, in the alternative, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).
Other decisions suggest that a more appropriate basis for this type of rejection is 35 U.S.C. 101. In Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967), the Board held the following claim to be an improper definition of a process: "The use of a high carbon austenitic iron alloy having a proportion of free carbon as a vehicle brake part subject to stress by sliding friction." In Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966), the district court held the following claim was definite, but that it was not a proper process claim under 35 U.S.C. 101: "The use of a sustained release therapeutic agent in the body of ephedrine absorbed upon polystyrene sulfonic acid."
Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
Since claim 16 recites a use without any active, positive steps delimiting how this use is actually practiced, it is rejected under alternate grounds for being indefinite or for lacking utility.  

Claims 4, 8, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is drawn to “The mammalian expression system of claim 1, wherein the system expresses antigens in mammalian cells without replication while generating antiviral airway immunity for mammalian respiratory diseases.” while claim 4 provides “wherein the at least one mammalian transcriptional element and the at least one translational enhancement element expresses GNR in non-permissive cells in vitro, in differentiated primary human cells ex vivo, and in mouse lungs and trachea in vivo without viral replication.”  Claim 12 is drafted similarly to claim 4.  It is unclear how a system can “express antigens” without replication at some level.  It is unclear if applicant intended that the viral vector deliver the antigen without having the viral vector go through any rounds of replication (e.g. the antigen is part of the viral vector’s virion.)  
For at least these reasons, claims 4, 8, and 12 are rejected on the grounds of being indefinite.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “antiviral airway immunity” is an unclear term and has not been specifically defined anywhere in the specification or claims.  The term “antiviral airway immunity” in claim 8 is a relative term which renders the claim indefinite. The term “antiviral airway immunity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is suggested this term either be deleted from the claim or be amended to read upon “stimulation of a therapeutic immune response against respiratory viruses.”  
For at least these reasons, claim 8 is rejected on the grounds of being indefinite.  



Claim Rejections - 35 USC § 112(a); First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5 and 9-15 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without identification of the mammalian transcriptional and translational elements, which are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The specification notes the use of “unique combination of mammalian transcriptional and translational enhancement elements (TEE)” in a number of instances, but never identifies these elements by name or sequence (¶[0012-0016][0031][0037][0039]; Figs. 5-7).  Instant claims 5 and 13 note that “wherein the at least one mammalian transcriptional element and the at least one translational enhancement element comprises ATVdel40L-SEL-GNR, ATVdel40L-GFP or a combination thereof”, but it is unclear as to what the mammalian elements are within these designations, and the specification does not clarify.  “ATV” is abbreviation for “Ambystoma tigrinum virus”, “GNR” appears to be an abbreviation for “green fluorescent protein (GFP) fused to a neomycin resistance gene (NR)”, “GFP” is for “green fluorescent protein”, but it is unclear as to what “SEL” and “del40L” represent.  “del40L” appears to be a deletion of the 40L open reading frame (ORF) of ATV.  While mammalian expression elements are known in the art, the combination of elements utilized in the ATV vector system appears to be unique and essential to the vector working better than with the use of native promoters or heterologous, constitutive viral promoters, such as the cytomegalovirus (CMV) promoter.  The method of method of delivering antigens to a mammal as claimed in instant independent claim 9 also appears to require the specific use of these mammalian elements, as the specification notes the promiscuous CMV promoter did not drive expression of the heterologous genes to the same level as the unique mammalian elements (TEE)(¶[0039]).  
Therefore, as it is unclear as to the mammalian expression elements utilized in the invention, both within the claims and the specification, the claims are rejected on the grounds of not being enabled.  



Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a mammalian expression system comprising an attenuated, recombinant ranavirus strain that has at least one expression element.
Further limitations on the mammalian expression system of claim 1 are wherein the attenuated, recombinant ranavirus strain is Ambystoma tigrinum virus (claim 2); further comprising at least one mammalian transcriptional element and at least one translational enhancement element that are incorporated into the ranavirus strain (claim 3); wherein the at least one mammalian transcriptional element and the at least one translational enhancement element expresses GNR in non-permissive cells in vitro, in differentiated primary human cells ex vivo, and in mouse lungs and trachea in vivo (claim 4); wherein the at least one mammalian transcriptional element and the at least one translational enhancement element comprises ATVdel40L-SEL-GNR, ATVdel40L-GFP or a combination thereof (claim 5); wherein the expression element expresses at least two proteins (claim 6); wherein the expression element expresses at least two proteins fused together (claim 7); and wherein the system expresses antigens in mammalian cells to elicit a therapeutic immune response against a respiratory virus (claim 8).  
Claim 9 is drawn to a method of delivering antigens to a mammal, comprising: providing a mammalian expression system comprising an attenuated, recombinant ranavirus strain that has at least one expression element; and administering to the mammal a therapeutic amount of the attenuated, recombinant ranavirus strain that has at least one expression element.
Further limitations on the method of claim 9 are wherein the attenuated, recombinant ranavirus strain is Ambystoma tigrinum virus (claim 10); further comprising at least one mammalian transcriptional element and at least one translational enhancement element that are incorporated into the ranavirus strain (claim 11); wherein the at least one mammalian transcriptional element and the at least one translational enhancement element expresses GNR in non-permissive cells in vitro, in differentiated primary human cells ex vivo, and in mouse lungs and trachea in vivo (claim 12); wherein the at least one mammalian transcriptional element and the at least one translational enhancement element comprises ATVA40L-SEL-GNR, ATVA40L-GFP or a combination thereof (claim 13); wherein the expression element expresses at least two proteins (claim 14); wherein the expression element expresses at least two proteins fused together (claim 15); and the use of the method of claim 9 to reduce the occurrence of mammalian respiratory disease (claim 16).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jancovich et. al. (Jancovich JK, et. al. J Virol. 2011 May;85(10):5061-9. Epub 2011 Mar 9; CITED ART OF RECORD IN PARENT; hereafter “Jancovich”).  
The Prior Art
Jancovich teaches a recombinant ranavirus, namely recombinant Ambystoma tigrinum virus (ATV), that has been engineered to have a knock-out mutation of the eIF2alpha viral homolog ORF57R, wherein said ORF57R has a heterologous gene inserted into said open reading frame (ORF) and disruption of said ORF renders the resulting virus attenuated (entire document; see abstract; instant claims 1-2).  
For at least these reasons, Jancovich teaches the limitations of instant claims 1-2, and anticipates the invention.

Claim(s) 1-2 and 6-7 are rejected under 35 U.S.C. 102(a1) as being anticipated by Aron et. al. (Aron MM, et. al. Virus Res. 2016 Jun 2;217:107-14. Epub 2016 Mar 26.; CITED ART OF RECORD IN PARENT; hereafter “Aron”.)
The Prior Art
Aron teaches generation of recombinant ranaviruses, namely recombinant Ambystoma tigrinum virus (ATV), by insertion of an expression cassette into the selected open reading frame (ORF).  Said selectable marker was green fluorescent protein (GFP) fused to a neomycin resistance gene (NR) and was labeled “GNR”, and was under the control of a heterologous viral promoter from CMV (Fig. 1; Sect. 3.1).  Aron teaches that the ORFs 40L and 54R were noted as non-essential genes, and that it is likely the virus with the 40L deletion is attenuated (Sect 4, See p. 113, rt. col., ¶2).  As the instant specification teaches an attenuated virus with a deletion of the 40L ORF, these viruses appear to be structurally the same and therefore the teachings of Aron anticipate the limitations of instant claims 1-2 and 6-7.
For at least these reasons, Aron teaches the limitations of instant claims 1-2 and 6-7, and anticipates the invention.

	

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648